DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed December 16, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY DEVICE INCLUDING STEPPED SECTION SUBSTRATE WITH EMBEDDED CAMERA.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2020/0186688 A1).
In regard to claim 1, Chen et al. teach a display device 100 comprising:  a substrate 20 including a camera region (at 30) and a non-camera region (beyond 30), the substrate 20 having a first surface and a second surface; a camera 30 beneath the first surface of the substrate 20 corresponding to the camera region (at 30); a stepped section (at 212) having a portion of a first thickness removed from the first surface of the substrate 20 corresponding to the camera region (at 30); a first array unit (at A3) comprising at least one subpixel on the second surface corresponding to the camera region (at 30) of the substrate 20; a second array unit (at A1) comprising a plurality of subpixels on the second surface corresponding to the non-camera region (beyond 30) of the substrate 20; and an optical film 14 configured to cover the first and second array units (at A3 and A1) (Figures 2-3, pages 1-4, paragraphs [0013]-[0046]).
In regard to claim 3, 5-7 and 13, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regard to claim 4, it is within the level of ordinary skill for each of the subpixels in the first and second array units to comprise a thin film transistor and a light-emitting device connected to the thin film transistor in which the light-emitting device comprises a first electrode, an emission layer, and a second electrode; and each subpixel to comprise a bank configured to expose an emission portion with overlapping an edge of the first electrode. 
In regard to claim 15, Chen et al. teach a back protective film 26 around the stepped section (at 212) on the first surface of the substrate 20 (Figures 2-3, pages 1-4, paragraphs [0013]-[0046]).
In regard to claim 16, Chen et al. teach the stepped section (at 212) filled with a transparent reinforcing material 21 (Figures 2-3, pages 1-4, paragraphs [0013]-[0046]).

Allowable Subject Matter
Claims 2 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 12 and 14 are objected to as being dependent upon objected claim 11.

Claims 17-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of substrate stepped section substrate, touch sensor and optical film.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Jin (US 2021/0359051 A1)			Kim et al. (US 2012/0206669 A1)
Kim et al. (US 2020/0176520 A1)		Kwak et al. (US 2019/0212788 A1)
Park et al. (US 2013/0258234 A1)	Zhang (US 10,895,773 B1)
Zha (US 2021/0356788 A1)        Yeke Yazdandoost et al. (US 2019/0310724 A1)		Zhang (US 2021/0036071 A1)      	Zhou et al. (US 2021/0005849 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
July 6, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822